DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that “the central ceiling panel is supported by the other of the upper or lower lateral supporting portions”.  However, claim 1 introduces the central ceiling panel being held above or below the ceiling grid plane.  It is unclear on how central ceiling panels would be supported by the other of the upper or lower lateral supporting portions if the central ceiling panels is held below the ceiling grid plane.  Claim 4 is examined as best understood.  
Claims 6 and 7 recites the limitation “a combination thereof”.  However, the combination is not defined. Claim is examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-17, 19-34 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (U.S. Patent No. 3,329,387).
Regarding claim 1, Fischer discloses a linear profile support element (Fig. 11) having a 3-dimensional shape of a cross-sectional profile area extended linearly into a 3rd axis wherein the linear support element is configured for use in a ceiling grid system comprising an array of T-bar cells having ceiling grid T-bars with vertical and horizontal portions, wherein a plane connecting top surfaces of horizontal portions of the ceiling grid T-bars defines a ceiling grid plane (Fig. 13) and wherein the linear profile support element comprises a vertical structural portion (48, 49) to which other portions are connected; a mounting portion (50) that extends from the top of the vertical structural portion and mounts over a vertical portion of a T-bar;  an upper lateral supporting portion (53) that extends horizontally from the vertical structural portion; a lower lateral supporting portion (52) that extends horizontally from the vertical structural portion and is positioned lower than the upper lateral supporting portion; wherein the linear profile support element is used to support;  at least one optical device and a central ceiling panel held above or below the ceiling grid plane (Fig. 11).
Regarding claims 2 and 21, Fischer discloses the cross-sectional profile of the mounting portion (50) is a "U" shape (Figs. 11 and 13).
Regarding claims 3 and 22, Fischer discloses the upper lateral supporting portion (53) and lower lateral supporting portion (52) are in parallel arrangement (Figs.11 and 13).
Regarding claims 4, 23 and 26, Fischer discloses the at least one optical device (62) is supported by the lower lateral supporting portion (53 at least via 55) and the central ceiling panel is supported by the other of the lower lateral supporting portions (via 52 at least the bottom surface securing the panel in place).
Regarding claims 5 and 24, Fischer discloses the optical device (62) comprises a light source.
Regarding claim 8, Fischer discloses an electrical power source (considered to be the cord approximate 62).
Regarding claim 9, Fischer discloses the electrical power source is obstructed from view from below the ceiling grid plane (Fig. 11).
Regarding claims 10 and 29, Fischer discloses the ceiling grid panel (33) held above the ceiling grid plane creates a recessed volume (approximate 59) which functions as an optical cavity within the ceiling grid system (Fig. 11).
Regarding claims 11 and 30, Fischer discloses light from the optical device (62) is projected into the optical cavity (Fig. 11).
Regarding claim 12, Fischer discloses the optical device (62) is within the optical cavity (Fig. 11).
Regarding claims 13 and 27, Fischer discloses wherein the central ceiling panel (33) is a standard ceiling panel.
Regarding claims 14 and 31, Fischer discloses a surrounding ceiling panel (60) onto which light from the light source is projected.
Regarding claims 15 and 32, Fischer discloses a second vertical structural portion (49) connected to an additional lateral supporting portion (60, 64; Fig. 12).
Regarding claims 16 and 33, Fischer discloses the second vertical structural portion (49 or 63) is positioned on the opposite side of the T-bar vertical portion and the mounting portion (50) joins the first (48) and second (49) vertical structural portions.
Regarding claims 17 and 34, Fischer discloses the second vertical structural portion (63) is not joined to the mounting portion and rather extends downward from a lateral supporting portion (53) with a connection position that is horizontally offset from the first vertical supporting portion.
Regarding claims 19 and 36, Fischer discloses the linear profile support element (46, Fig. 11) extends a partial length of the T-bar.
Regarding claim 20, Fischer discloses a ceiling grid lighting module (Figs. 11 and 13) comprising an optical device (62) and a linear profile support element (46, Fig. 11) having a 3-dimensional shape of a cross-sectional profile area extended linearly into a 3rd axis wherein the linear - 51 -support element is configured for use in a ceiling grid system comprising an array of T-bar cells having ceiling grid T-bars with vertical and horizontal portions, wherein a plane connecting top surfaces of horizontal portions of the ceiling grid T-bars defines a ceiling grid plane and wherein the linear profile support element comprises a vertical structural portion (48, 49) to which other portions are connected a mounting portion (50) that extends from the top of the vertical structural portion and mounts over a vertical portion of a T- bar;  an upper lateral supporting portion (53) that extends horizontally from the vertical structural portion;  a lower lateral supporting portion (52) that extends horizontally from the vertical structural portion and is positioned lower than the upper lateral supporting portion; wherein the optical device (62) is mounted at the upper or lower lateral supporting portion of the linear profile support element.
Regarding claim 25, Fischer discloses the lower lateral supporting portion (52) of the linear profile support element covers direct view of an optical device from below the ceiling grid lighting module (considered to covered from at least an angle below Fig. 13).
Regarding claim 28, Fischer discloses the central ceiling panel (33) covers direct view of an optical device (62) from below the ceiling grid lighting module (considered to be at least from an angle below Figs. 9 and 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7, 18 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Patent No. 3,329,387).
Regarding claim 6, Fischer discloses the light source (62), but does not disclose the light source as being an LED light, an incandescent light or monochromatic light.  is an incandescent light.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to have either an LED light, an incandescent light or monochromatic light to illuminate the room with lighting that is commonly used and readily available, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There would be no new or unpredictable results achieved from using lights that are commonly used and known. 
Regarding claim 7, Fischer discloses the linear profile as set forth above, but does not disclose a sensor, specifically a sensor being either a smoke detector, a proximity sensor, a light sensor, a motion sensor, or a combination thereof.  However, the Examiner takes official notice that sensors such as smoke detectors, a proximity sensor, a light sensor and a motion sensor are well known.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have such a light sensor or smoke detector to provide a sense of safety to occupants of the room. 
Regarding claims 18 and 35, Fischer discloses the linear profile support element extends a length, but does not disclose that it extends the full length of the T-bar.  However, it would have been obvious to one having ordinary skill in the art the time of the effective filing date to have the linear profile support element extend any suitable length including the full length of the T-bar to assure maximum support, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results from having an optimum length for support. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633